Exhibit 10.1

 

FORBEARANCE AGREEMENT AND
FIRST AMENDMENT TO CREDIT AGREEMENT

 

This Forbearance Agreement and First Amendment to Credit Agreement (the
“Agreement”), dated as of December 31, 2015, is entered into by and between SFX
Entertainment, Inc. (the “Borrower”), the undersigned Subsidiaries and
Subsidiary Guarantors (collectively with the Borrower, the “Loan Parties”), and
the undersigned Lender (on behalf itself and its permitted affiliated
successors, assigns, and participants).  Capitalized terms used but not defined
herein have the meanings given them in the Credit Agreement (defined below).

 

WHEREAS, the Borrower, the Administrative Agent, and the Lender are parties to
that certain Amended and Restated Credit Agreement (as amended or modified, the
“Credit Agreement”), dated as of September 17, 2015;

 

WHEREAS, the Loan Parties acknowledge that the Defaults and Events of Default
set forth on Exhibit A hereto have occurred and are continuing as set forth on
such exhibit (collectively, the “Specified Defaults”);

 

WHEREAS, the Loan Parties have requested that the Lender forbear from exercising
its rights and remedies with respect to the Specified Defaults for a limited
period, provide certain additional funding and amend certain provisions of the
Credit Agreement, each as set forth herein;

 

WHEREAS, subject to the terms and conditions set forth herein, the Lender has
agreed to the Loan Parties’ requests;

 

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Loan Parties and Lender agree as follows:

 

Section 1.                                          Acknowledgments of the Loan
Parties.

 

1.1.                            The Borrower and other Loan Parties each hereby
acknowledges and agrees that it is unconditionally liable to the Lender for the
full and timely payment of all Obligations, including, without limitation and in
addition to those Obligations set forth on Exhibit B hereto, all payment
obligations, interest, charges, fees, costs, and expenses (including all
attorneys’ fees, disbursements and costs of collection) incurred or arising
under or in connection with the Credit Agreement and other Loan Documents, and
that no defense, counterclaim, claim, offset, setoff, credit, or adjustment, of
any kind or nature, with respect to the full and timely payment and performance
of such Obligations exists.

 

1.2.                            The Borrower and other Loan Parties each hereby
acknowledges and confirms that all Obligations now existing or arising hereafter
are and shall be secured by valid and perfected first-priority Liens and
security interests in all of the Collateral (except to the extent of any
Permitted Lien) enforceable in accordance with their terms.

 

1.3.                            The Borrower and other Loan Parties each hereby
acknowledges and agrees that (i) the Specified Defaults constitute material
defaults under the Credit Agreement and other Loan

 

--------------------------------------------------------------------------------


 

Documents, (ii) any notice that might have been given or any grace or cure
period that must have expired under the Credit Agreement or other Loan Documents
with respect to the Specified Defaults has been given, complied with, or expired
(as the case may be) and, in any event, is hereby waived by the Borrower and
other Loan Parties, and (iii) as a result the Lender is now entitled immediately
to exercise all of its rights and remedies under the Credit Agreement, the other
Loan Documents, and applicable law with respect to the Specified Defaults,
including, without limitation, the right to declare all Obligations to be
immediately due and payable.

 

1.4.                            The Borrower and other Loan Parties each hereby
acknowledges and agrees that the Lender’s forbearance, the provision of
additional funding when provided and the other accommodations made by the Lender
hereunder are intended to constitute “new value” to it within the meaning of
section 547 of the Bankruptcy Code.

 

1.5.                            The Borrower and other Loan Parties each hereby
acknowledges that (i) on December 24, 2015, Barclays Bank PLC (the “Resigning
Agent”) resigned as Administrative Agent, effective upon the earlier to occur of
the appointment of a successor pursuant to the Credit Agreement and the passage
of thirty (30) days; (ii) the Lender has appointed Catalyst Fund Limited
Partnership V (the “Successor Agent”) as successor Administrative Agent as of
the date hereof; (iii) the Successor Agent has accepted such appointment as of
the date hereof; and (iv) pursuant to the Credit Agreement, the Successor Agent
has succeeded to and become vested with all of the rights, powers, privileges,
and duties of the Resigning Agent as Administrative Agent, including, for the
avoidance of doubt, with respect to the payment of agency fees.

 

Section 2.                                          Limited Forbearance.

 

2.1.                            All of the Lender’s rights and remedies under
the Credit Agreement, the other Loan Documents, and applicable law with respect
to the Specified Defaults are hereby reserved but, except as otherwise provided
herein, the Lender hereby agrees to forbear from exercising such rights and
remedies until the earlier to occur of (i) January 28, 2016 or (ii) any failure
of any Loan Party in the performance of any term or condition of, any breach of
any representation or warranty under, or any other Default or Event of Default
existing after any applicable cure period under this Agreement, the Credit
Agreement, or the other Loan Documents (other than the Specified Defaults) (each
a “Termination Event”).

 

2.2.                            Concurrently with the funding of the Foreign
Loan (as defined below), the Loan Parties hereby agree, in consideration of the
Lender’s forbearance and the other accommodations made by the Lender hereunder,
to pay the Lender a fee of one million Dollars ($1,000,000.00) (the “Forbearance
Fee”), which shall be immediately earned in its entirety on the date hereof and
which shall, for the avoidance of doubt, constitute an Obligation under the
Credit Agreement and other Loan Documents.

 

2.3.                            Upon the occurrence of a Termination Event, the
Lender’s forbearance shall immediately terminate without any notice or cure or
grace period, each of which is hereby waived by each of the Borrower and other
Loan Parties, and the Lender’s may at any time thereafter exercise all of their
rights and remedies under the Credit Agreement, the other Loan

 

2

--------------------------------------------------------------------------------


 

Documents, and applicable law with respect to the Specified Defaults, including,
without limitation, the right to declare all Obligations to be immediately due
and payable.

 

Section 3.                                          Amendment of Credit
Agreement.

 

3.1.                            The definition of “Applicable Rate” in
Section 1.01 of the Credit Agreement is hereby amended by replacing “9.00%” and
“10.00%” with “20.00%.”

 

3.2.                            The definition of “Base Rate Loan” in
Section 1.01 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

“Base Rate Loan” means a Loan that bears interest at the Applicable Rate for
Base Rate Loans.

 

3.3.                            The definition of “Eurodollar Rate Loan” in
Section 1.01 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

“Eurodollar Rate Loan” means a loan that bears interest at the Applicable Rate
for Eurodollar Rate Loans.

 

3.4.                            The definition of “Interest Payment Date” is
hereby deleted in its entirety and replaced with the following:

 

“Interest Payment Date” means the last Business Day of each calendar month.

 

3.5.                            The definition of “Required Lenders” in
Section 1.01 of the Credit Agreement is hereby amended by deleting “; provided
that the Required Lenders shall include at least two Lenders.”

 

3.6.                            The first sentence of Section 2.09(b) of the
Credit Agreement is hereby amended by adding “(plus the Early
Payment/Termination Fee payable in connection therewith pursuant to
Section 2.13(b))” immediately before “in accordance with Section 2.09(c).”

 

3.7.                            Section 2.09(c) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

Application of Payments.  Any payments made to the Administrative Agent pursuant
to this Section 2.09 (other than Early Payment/Termination Fees) shall be
applied to the Obligations in accordance with Section 2.15(f).  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12,
together with any additional amounts required pursuant to Section 2.17 or
Section 2.13(b).

 

3.8.                            Section 2.12(a) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

Interest Rates.  Subject to paragraph (b) of this Section, (i) each Base Rate
Loan shall bear interest at a rate per annum equal to the Applicable Rate for
Base Rate

 

3

--------------------------------------------------------------------------------


 

Loans; and (ii) each Eurodollar Rate Loan shall bear interest at a rate per
annum equal to the Applicable Rate for Eurodollar Rate Loans.  Interest on each
Loan shall be payable in the currency in which such Loan was made.

 

3.9.                            Section 2.12(d) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

Interest Computation.  All interest hereunder shall be computed on the basis of
a year of 360 days.

 

3.10.                     The first sentence of Section 2.10(a) of the Credit
Agreement is hereby amended by adding “and the payment of the Early
Payment/Termination Fee pursuant to Section 2.13(b))” immediately after “upon
notice to the Administrative Agent.”

 

3.11.                     Section 2.13(b) of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

EARLY PAYMENT/TERMINATION FEE.  EACH PREPAYMENT OF REVOLVING LOANS PURSUANT TO
SECTION 2.09(B), EACH REDUCTION OR TERMINATION OF THE UNUSED REVOLVING
COMMITMENTS PURSUANT TO SECTION 2.10(A), AND EACH REPAYMENT OF, OR DISTRIBUTION
IN RESPECT OF, REVOLVING LOANS AFTER ACCELERATION THEREOF PURSUANT TO
SECTION 7.01 (INCLUDING, FOR THE AVOIDANCE OF DOUBT, SECTION 7.01(F) HEREOF) OR
SUCH AMOUNT OTHERWISE BECOMING OR BEING DECLARED IMMEDIATELY DUE AND PAYABLE
PURSUANT TO THE TERMS HEREOF (EACH SUCH PREPAYMENT, REPAYMENT, DISTRIBUTION, OR
AMOUNT BECOMING OR BEING DECLARED IMMEDIATELY DUE AND PAYABLE, AN “EARLY
PAYMENT/TERMINATION FEE EVENT”), IN EACH CASE SHALL BE ACCOMPANIED BY, AND THERE
SHALL BECOME DUE AND PAYABLE AUTOMATICALLY UPON ANY SUCH EARLY
PAYMENT/TERMINATION FEE EVENT, A FEE (THE “EARLY PAYMENT/TERMINATION FEE”)
PAYABLE IN CASH ON THE PRINCIPAL AMOUNT SO PREPAID, REPAID, OR DISTRIBUTED OR ON
THE PRINCIPAL AMOUNT THAT HAS BECOME OR IS DECLARED TO BE IMMEDIATELY DUE AND
PAYABLE PURSUANT TO SECTION 7.01 (INCLUDING, FOR THE AVOIDANCE OF DOUBT,
SECTION 7.01(F) HEREOF) OR OTHERWISE, OR IN RESPECT OF WHICH A CLAIM IN ANY
PROCEEDING UNDER THE BANKRUPTCY CODE HAS ARISEN, AS APPLICABLE, IN AN AMOUNT
EQUAL TO ONE MILLION, FIVE HUNDRED THOUSAND DOLLARS ($1,500,000.00).

 

3.12.                     Section 2.15(a) of the Credit Agreement is hereby
amended by adding immediately before the third sentence thereof the following:

 

4

--------------------------------------------------------------------------------


 

Any payment or prepayment of principal shall be accompanied by accrued unpaid
interest on such amount of principal paid or prepaid through the date of payment
or prepayment, and, if applicable, any Early Payment/Termination Fee payable
pursuant to Section 2.13(b).

 

3.13.                     Section 2.15(f) of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

Application of Prepayments.  Subject to the provisions of Section 7.02, any
payment made by the Borrower to the Administrative Agent pursuant to
Section 2.09 (other than Early Payment/Termination Fees) shall be applied first,
to the outstanding principal balance of Revolving Loans constituting Base Rate
Loans; and second, to the outstanding principal balance of Revolving Loans
constituting Eurodollar Rate Loans.

 

3.14.                     Section 5.16 of the Credit Agreement is hereby amended
by adding new subsections (e), (f) and (g) as follows:

 

(e) The Borrower shall promptly retain a Chief Restructuring Officer the
identity of which and the terms and conditions of such retention to be
reasonably acceptable to the Lenders.

 

(f) Subject to finalization of appropriate documentation acceptable to the
Lender in its sole discretion , the Lender shall promptly provide twenty million
Dollars ($20,000,000.00) in revolving credit to SFX Europe B.V. (“SFX Europe”)
as borrower, guaranteed on a first lien basis by select European subsidiaries of
SFX Europe, including, without limitation, ID&Q Licenties, B.V. (the “Foreign
Guarantors”), to be used for general corporate purposes of SFX Europe, the
Foreign Guarantors, the Borrower and the Borrower’s Domestic Subsidiaries (the
“Foreign Loan”), with such Foreign Loan to be secured by a first lien on all
existing and future stock, intellectual property, accounts receivable, cash
accounts, and other material assets owned by each of SFX Europe B.V. and the
Foreign Guarantors.  The pricing on the Foreign Loan shall be consistent with
the pricing on the Revolving Loans.

 

(g) Upon the earlier to occur of the funding of the Foreign Loan and January 21,
2016, the Loan Parties shall pay a five hundred thousand Dollar ($500,000.00)
advance (the “Fee Advance”) to Brown Rudnick LLP (“Brown Rudnick”) against the
fees, charges, and disbursements incurred by Brown Rudnick on behalf of the
Lender pursuant to section 9.03(a) of the Credit Agreement, which advance, for
the avoidance of doubt, shall not constitute a deposit or trust fund.  The Fee
Advance shall be replenished on a biweekly basis subject to the provision to the
Borrower of reasonably detailed documentation (redacted as necessary to preserve
attorney-client and other applicable privileges) of the amount of fees and
expenses of Brown Rudnick charged against the Fee Advance.

 

5

--------------------------------------------------------------------------------


 

3.15.                     Section 6.01(n) of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

Indebtedness of Restricted Subsidiaries that are not Subsidiary Guarantors
solely to the Lender or an Affiliate thereof at any one time outstanding in an
aggregate principal amount not to exceed the greater of $20,000,000 and 2.50% of
Consolidated Total Assets as of the most recently ended fiscal quarter for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 5.01(a) or 5.01(b), as applicable.

 

3.16.                     Section 6.02(u) of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

Liens solely in favor of the Lender or an Affiliate thereof (or an agent or
trustee therefor) securing Indebtedness incurred pursuant to Section 6.01(n).

 

3.17.                     The last sentence of Section 7.01 of the Credit
Agreement is hereby amended by adding “(including, for the avoidance of doubt,
the Early Payment/Termination Fee)” immediately before “and other Obligations
accrued hereunder.”

 

3.18.                     Section 7.02(ii) of the Credit Agreement is hereby
amended by adding “(including, for the avoidance of doubt, Early
Payment/Termination Fees)” immediately after “Secured Obligations constituting
fees.”

 

3.19.                     Clause (ii) of Section 9.03(a) of the Credit Agreement
is hereby amended by adding “and, for the Lenders, one or more financial
advisors, investment bankers, forensic accountants, or similar professionals as
may be retained by the Required Lenders” immediately after “one additional firm
of counsel for each affected Person).”

 

Section 4.                                          Cessation of Preferred
Equity Payments.  Notwithstanding anything to the contrary in the Credit
Agreement or any other Loan Document, any of the Series B Preferred Equity
Documents, or any of the Sillerman Preferred Equity Documents, none of the
Borrower, the other Loan Parties, or any other Restricted Subsidiary shall make,
or permit to be made on its behalf, any dividend or other payment whatsoever
with respect to, on account of, or in connection with the Series B Preferred
Equity Interests or Sillerman Preferred Equity Interests until the payment in
full of all Obligations.

 

Section 5.                                          Further Limitation on
Payments.  Notwithstanding anything to the contrary in the Credit Agreement or
any other Loan Document, until the payment in full of all Obligations, none of
the Borrower, the other Loan Parties, or any other Restricted Subsidiary shall
make any payment to any Person in a single transaction or series of related
transactions in an amount greater than one million Dollars ($1,000,000.00),
other than as provided for in the Budget.

 

Section 6.                                          Limitation on Professional
Fees.  Notwithstanding anything contained in the Second Lien Indenture or
otherwise, until the payment in full of all Obligations, none of the Borrower,
the other Loan Parties, or any other Restricted Subsidiary shall, directly or
indirectly, make any payment to any Person on account or otherwise relating to
the fees, costs, or expenses

 

6

--------------------------------------------------------------------------------


 

incurred by or on behalf of any holder (or group thereof) of the Second Lien
Notes or any trustee or agent therefor, including, for the avoidance of doubt,
professional fees and expenses incurred by attorneys, financial advisors,
investment bankers, forensic accountants, or similar professionals retained by
or acting on behalf thereof.

 

Section 7.                                          Limitation on Sales. 
Notwithstanding anything to the contrary in the Credit Agreement or any other
Loan Document, until the payment in full of all Obligations, none of the
Borrower, the other Loan Parties, or any other Restricted Subsidiary shall make
any Sale of assets in a single transaction or series of related transactions
with a fair market value of greater than two million Dollars ($2,000,000.00).

 

Section 8.                                          Conditions Precedent to
Effectiveness of Agreement.  Notwithstanding the date of execution or delivery
of this Agreement or any other date set forth herein, this Agreement shall be
effective only upon the satisfaction of the following conditions precedent, as
determined by the Lender in its sole discretion (the “Effective Date”):

 

8.1.                            The Borrower and other Loan Parties each shall
have delivered to the Lender an executed original of this Agreement.

 

8.2.                            The Administrative Agent shall have delivered to
the Lender an executed acknowledgement of this Agreement.

 

8.3.                            All corporate proceedings taken in connection
with the transactions contemplated by this Agreement and other legal matters
incident hereto shall be satisfactory to the Lender.

 

8.4.                            Except for the Specified Defaults, no Default or
Event of Default shall have occurred and be continuing.

 

Section 9.                                          Conditions Subsequent.  Any
failure by any of the Borrower or other Loan Parties fully and timely to satisfy
any of the following conditions by the respective dates below applicable thereto
shall constitute an Event of Default under this Agreement, the Credit Agreement,
and the other Loan Documents, without any notice or cure or grace period, each
of which is hereby waived by each of the Borrower and other Loan Parties:

 

9.1.                            On the Effective Date and, until the occurrence
of a Termination Event, on the second Business Day of each week thereafter, the
Loan Parties shall deliver to the Lender a rolling 13-week cash flow forecast
for the Loan Parties on a consolidated basis in the form attached hereto as
Exhibit C, with such additional information as the Lender may reasonably request
(the “Budget”); provided, that the Budget delivered on the Effective Date may
provide a rolling 10-week forecast.

 

9.2.                            No later than January 21, 2016, the Borrower’s
Canadian subsidiaries shall have been added as Foreign Guarantors under the
Foreign Loan on the same terms and conditions as the then-existing Foreign
Guarantors.

 

9.3.                            Unless the Foreign Loan shall have been
consummated prior thereto, no later than January 4, 2016, the Borrower and other
Loan Parties shall execute a letter agreement, satisfactory in all regards to
the Lender in its sole discretion, providing for the payment of a

 

7

--------------------------------------------------------------------------------


 

break-up fee of one million, five hundred thousand Dollar ($1,500,000.00) in the
event that the assets of SFX Europe or the Foreign Guarantors are pledged to any
entity other than in connection with the Foreign Loan.

 

Section 10.                                   Additional Defaults and Events of
Default.  In addition to, and without in any way limiting or substituting for,
the Defaults and Events of Default provided for in the Credit Agreement and
other Loan Documents, the failure of the Borrower or any other Loan Party to
comply timely and fully with any provision of this Agreement or any provision of
the Credit Agreement that is amended hereby, without any notice or cure or grace
period, each of which is hereby waived by each of the Borrower and other Loan
Parties, shall constitute an Event of Default.

 

Section 11.                                   Loan Documents Remain in Full
Force and Effect as Amended.  Except as specifically amended hereby, the Credit
Agreement and other Loan Documents remain in full force and effect and are
hereby ratified and confirmed by each of the Borrower and other Loan Parties as
so amended.  This Agreement shall not constitute a novation, satisfaction and
accord, cure, release, or satisfaction of the Credit Agreement or any other Loan
Document but is intended to and shall constitute an amendment thereof.  Each of
the Borrower, the other Loan Parties, and the Lender agrees to be bound by the
terms and conditions of the Credit Agreement and other Loan Document, as so
amended, as though such terms and conditions were set forth herein and therein
respectively in full.  Each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of similar import shall
mean and be a reference to the Credit Agreement as hereby amended, and each
reference to the Credit Agreement herein or in any other Loan Document shall
mean and be a reference to the Credit Agreement as so amended.  For the
avoidance of doubt, this Agreement shall constitute a Loan Document.

 

Section 12.                                   No Waiver.  This Agreement is not
intended to and shall not constitute a waiver with respect to any provision of
the Credit Agreement or any other Loan Document.  Nothing herein is intended to
or shall constitute a waiver of any past or present Default or Event of Default
under the Credit Agreement or any other Loan Document or directly or indirectly,
in any way whatsoever, impair, prejudice, or otherwise adversely affect the
rights of the Lender at any time to exercise any right or remedy under the
Credit Agreement, the other Loan Documents, applicable law, or otherwise, all of
which are hereby expressly reserved.

 

Section 13.                                   Representations and Warranties of
the Loan Parties.  The Borrower and other Loan Parties each hereby represents
and warrants to the Lender that: (i) it is duly incorporated, formed, or
organized, as applicable, and validly existing and in good standing under the
laws of its jurisdiction of organization; (ii) the execution, delivery, and
performance by it of this Agreement, to which it is a party, are within its
powers, have been duly authorized, and do not contravene (A) its articles of
incorporation, certificate of formation, shareholders’ agreement, operating
agreement, limited liability company agreement, or other organizational
documents (other than as required by Section 4 hereof) or (B) any applicable
law, statute, regulation, ordinance, tariff, or order; (iii) no consent,
license, permit, approval, or authorization of, or registration, filing, or
declaration with, any Governmental Authority or other Person is required in
connection with the execution, delivery, performance, validity, or
enforceability of this Agreement by or against it; (iv) this Agreement has been
duly executed and delivered by it;

 

8

--------------------------------------------------------------------------------


 

(v) this Agreement constitutes its legal, valid, and binding obligations
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; (vi) after giving effect to this Agreement, except
for the Specified Defaults, it is in compliance with all covenants and
agreements in the Credit Agreement and other Loan Documents and it is not in
default under the Credit Agreement or other Loan Documents and no Default or
Event of Default exists, has occurred and is continuing, or would result from
the execution, delivery, or performance of this Agreement; and (vii) it has
provided the Lender with copies of all material Loan Documents (including, for
the avoidance of doubt, all Security Documents).

 

Section 14.                                   Representations and Warranties of
the Lender.  The Lender hereby represents and warrants to the Borrower and other
Loan Parties that: (i) it is the holder of the Revolving Loans set forth below
its signature hereto, (ii) it is duly incorporated, formed, or organized, as
applicable, and validly existing and in good standing under the laws of its
jurisdiction of organization; (iii) the execution, delivery, and performance by
it of this Agreement, to which it is a party, are within its powers, have been
duly authorized, and do not contravene (A) its articles of incorporation,
certificate of formation, shareholders’ agreement, operating agreement, limited
liability company agreement, or other organizational documents or (B) any
applicable law, statute, regulation, ordinance, tariff, or order; (iv) no
consent, license, permit, approval, or authorization of, or registration,
filing, or declaration with, any Governmental Authority or other Person is
required in connection with the execution, delivery, performance, validity, or
enforceability of this Agreement by or against it; (v) this Agreement has been
duly executed and delivered by it; and (vi) this Agreement constitutes its
legal, valid, and binding obligations enforceable against it in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity.

 

Section 15.                                   Further Assurances.  The Borrower
and other Loan Parties shall execute and deliver such other documents,
certificates, and instruments (including, for the avoidance of doubt, Security
Documents) and take such other actions or cause such other actions to be taken
as the Lender may request in order more effectively to consummate the
transactions contemplated hereby.

 

Section 16.                                   RELEASE.  IN CONSIDERATION OF THE
LENDER’S ENTERING INTO THIS AGREEMENT, THE BORROWER AND OTHER LOAN PARTIES EACH
HEREBY VOLUNTARILY, KNOWINGLY, UNCONDITIONALLY, AND IRREVOCABLY, WITH SPECIFIC
AND EXPRESS INTENT, FOR AND ON BEHALF OF ITSELF, ITS MANAGERS, MEMBERS,
DIRECTORS, OFFICERS, EMPLOYEES, STOCKHOLDERS, AFFILIATES, AGENTS,
REPRESENTATIVES, ACCOUNTANTS, ATTORNEYS, SUCCESSORS, AND ASSIGNS AND THEIR
RESPECTIVE AFFILIATES (COLLECTIVELY, THE “RELEASING PARTIES”) FULLY AND
COMPLETELY RELEASES AND FOREVER DISCHARGES THE LENDER AND EACH OF ITS MANAGERS,
MEMBERS, DIRECTORS, OFFICERS, EMPLOYEES, STOCKHOLDERS, AFFILIATES, AGENTS,
REPRESENTATIVES, ACCOUNTANTS, ATTORNEYS, PREDECESSORS, SUCCESSORS, AND ASSIGNS
(COLLECTIVELY, THE

 

9

--------------------------------------------------------------------------------


 

“INDEMNIFIED PARTIES”) AND ANY OTHER PERSON OR INSURER THAT MAY BE RESPONSIBLE
OR LIABLE FOR ANY ACT OR OMISSION OF ANY INDEMNIFIED PARTY OR WHO MAY BE LIABLE
FOR ANY INJURY OR DAMAGE RESULTING THEREFROM (COLLECTIVELY WITH THE INDEMNIFIED
PARTIES, THE “RELEASED PARTIES”), OF AND FROM ALL ACTIONS, CAUSES OF ACTION,
DAMAGES, CLAIMS, COUNTERCLAIMS, CROSSCLAIMS, DEMANDS, OBLIGATIONS, LIABILITIES,
COSTS, EXPENSES, AND DEMANDS OF ANY KIND WHATSOEVER, WHETHER AT LAW OR IN
EQUITY, MATURED OR UNMATURED, VESTED OR CONTINGENT, OR KNOWN OR UNKNOWN, NOW
EXISTING OR ARISING HEREAFTER, THAT ANY RELEASING PARTY HAS AGAINST ANY RELEASED
PARTY RELATED TO OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY OR
BY THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, AS OF THE DATE HEREOF.  THE
BORROWER AND OTHER LOAN PARTIES EACH HEREBY ACKNOWLEDGES THAT THE FOREGOING
RELEASE IS A MATERIAL INDUCEMENT TO THE LENDER’S DECISION TO EXECUTE THIS
AGREEMENT AND THAT THE LENDER HAS RELIED THEREON IN AGREEING TO EXECUTE THIS
AGREEMENT.  EACH RELEASING PARTY WAIVES THE BENEFIT OF ANY LAW THAT MAY PROVIDE
IN SUBSTANCE THAT “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR
DOES NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE
RELEASE AND THAT, IF KNOWN BY IT, WOULD HAVE MATERIALLY AFFECTED ITS SETTLEMENT
WITH THE DEBTOR.”  EACH RELEASING PARTY UNDERSTANDS THAT THE FACTS THAT IT
BELIEVES TO BE TRUE AT THE TIME OF MAKING THE RELEASE PROVIDED FOR HEREIN
MAY LATER TURN OUT TO BE DIFFERENT THAN IT NOW BELIEVES, AND THAT INFORMATION
THAT IS NOT NOW KNOWN OR SUSPECTED MAY LATER BE DISCOVERED.  EACH RELEASING
PARTY ACCEPTS THIS POSSIBILITY, AND EACH ASSUMES THE RISK THAT FACTS MAY TURN
OUT TO BE DIFFERENT AND NEW INFORMATION MAY BE DISCOVERED.  EACH RELEASING PARTY
FURTHER AGREES THAT THE RELEASE PROVIDED HEREIN SHALL IN ALL RESPECTS CONTINUE
TO BE EFFECTIVE AND NOT SUBJECT TO TERMINATION OR RESCISSION BECAUSE OF ANY
DIFFERENCE IN SUCH FACTS OR NEW INFORMATION.

 

Section 17.                                   Miscellaneous.

 

17.1.                     This Agreement may be executed in any number of
counterparts and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which, as applicable, together shall constitute one and the same agreement. 
Electronic transmission of an executed counterpart shall be deemed to constitute
due and sufficient delivery of such counterpart, provided, however, that any
party hereto may request an original counterpart from any party delivering such
electronic counterpart.

 

17.2.                     The descriptive headings of the various sections of
this Agreement are inserted for convenience of reference only and shall not be
deemed to affect the meaning or construction of any of the provisions thereof.

 

10

--------------------------------------------------------------------------------


 

17.3.                     Whenever the context and construction so require, all
words in this Agreement in the singular number shall be deemed to have been used
in the plural and vice versa, and the masculine gender shall include the
feminine and neuter and the neuter shall include the masculine and feminine.

 

17.4.                     This Agreement may not be changed, amended, restated,
waived, supplemented, discharged, canceled, terminated, or otherwise modified,
orally or by any course of dealing or in any manner other than as provided in
the Credit Agreement.

 

17.5.                     The Credit Agreement and other Loan Documents, as
amended, supplemented, or otherwise modified by this Agreement, constitute the
final, entire agreement and understanding between the parties thereto with
respect to the subject matter thereof and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements between the parties and
shall be binding on and inure to the benefit of the successors and assigns of
the parties thereto and supersede all other prior agreements and understandings,
if any, relating to the subject matter thereof.  There are no unwritten oral
agreements between the parties with respect to the subject matter thereof.

 

17.6.                     This Agreement shall be governed by and construed and
interpreted in accordance with the choice of law provisions set forth in, and
shall be subject to the waiver of jury trial and notice provisions of, the
Credit Agreement.

 

17.7.                     Neither the Borrower nor any other Loan Party may
assign, delegate, or transfer this Agreement or any of its rights or obligations
hereunder without the prior, written consent of the Lender.  Any delegation,
transfer, or assignment in violation hereof shall be null and void ab initio. 
The Lender’s ability to assign, delegate, or transfer all or any part of this
Agreement shall be governed by the Credit Agreement.

 

17.8.                     No right is intended to be created under this
Agreement for the benefit of any third-party donee, creditor, or incidental
beneficiary of the Borrower, any other Loan Party, or any other Person, other
than the Lender.  Nothing contained in this Agreement shall be construed as a
delegation to the Lender of a duty of performance of the Borrower or any other
Loan Party, including, without limitation, any duty under any account or
contract in which the Lender has a Lien or security interest.

 

17.9.                     The Borrower and other Loan Parties shall pay all
costs and expenses of the Lender and its Affiliates, including, without
limitation, documentation and diligence fees and expenses, all search, audit,
appraisal, recording, professional, and filing fees and expenses, and all other
out-of-pocket charges and expenses, including reasonable attorneys’ fees and
expenses, incurred (i) in connection with entering into, negotiating, preparing,
reviewing, and executing this Agreement and all related agreements, documents
and instruments, (ii) in any effort to enforce the Credit Agreement or any other
Loan Document, and (iii) in connection with any other modification, restatement,
supplement, amendment, waiver, or extension thereof.  All of the foregoing may
be charged to the account of the Borrower and other Loan Parties and, for the
avoidance of doubt, shall constitute Obligations.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the other Loan Parties, and the Lender have
caused this Agreement to be executed by their respective duly authorized
signatories:

 

BORROWER

 

SFX ENTERTAINMENT, INC.

 

 

 

 

By:

/s/ Richard Rosenstein

 

Name:

Richard Rosenstein

 

Title:

CFO

 

 

12

--------------------------------------------------------------------------------


 

SUBSIDIARIES AND
SUBSIDIARY GUARANTORS

 

SFX ENTERTAINMENT, INC.

SFX/AB LIVE EVENT LLC

SFX EDM HOLDINGS CORPORATION

SFX INTERMEDIATE HOLDCO II LLC

MICHIGAN JJ HOLDINGS LLC

SFXE IP LLC

SFX-PERRYSCOPE LLC

SFX TECHNOLOGY SERVICES, INC.

SFX-EMC, INC.

SFX MANAGING MEMBER INC.

SFX-REACT OPERATING LLC

SFX-LIC OPERATING LLC

430R ACQUISITION LLC

SFX-HUDSON LLC

SFX-DISCO OPERATING LLC

SFX-IDT N.A. HOLDING LLC

SFX-IDT N.A. HOLDING II LLC

SFX DEVELOPMENT LLC

CORE PRODUCTIONS LLC

SPRING AWAKENING, LLC

FLAVORUS, INC.

SFX-DISCO INTERMEDIATE HOLDCO LLC

ID&T/SFX NORTH AMERICA LLC

SFX MARKETING LLC

SFX-NIGHTLIFE OPERATING LLC

BEATPORT, LLC

LETMA ACQUISITION, LLC

SFX-94 LLC

SFX PLATFORM & SPONSORSHIP LLC

SFX/AB LIVE INTERMEDIATE HOLDCO LLC

SFX/AB LIVE EVENT CANADA, INC.

SFX ACQUISITION, LLC

ID&T/SFX Q-DANCE LLC

ID&T/SFX SENSATION LLC

ID&T/SFX MYSTERYLAND LLC

ID&T/SFX TOMORROWWORLD LLC

MADE EVENT, LLC

EZ FESTIVALS, LLC

 

By:

/s/ Richard Rosenstein

 

Name:

Richard Rosenstein

 

Title:

CFO

 

 

13

--------------------------------------------------------------------------------


 

LENDER

 

CATALYST FUND LIMITED PARTNERSHIP V, on behalf itself and its permitted
affiliated successors, assigns, and participants

 

By:

/s/ Gabriel De Alba

 

Name:

Gabriel De Alba

 

Title:

Authorized Signatory

 

Revolving Loans:

$30,000,000.00

 

 

14

--------------------------------------------------------------------------------


 

ACKNOWLEDGED BY:

 

CATALYST FUND LIMITED PARTNERSHIP V, in its capacity as Administrative Agent

 

By:

/s/ Gabriel De Alba

 

Name:

Gabriel De Alba

 

Title:

Authorized Signatory

 

 

15

--------------------------------------------------------------------------------


 

Exhibit A

 

(Specified Defaults)

 

1.                                      An Event of Default under
Section 7.01(d) of the Credit Agreement resulting from the failure of SIC to
make the Additional Sillerman Investment in full on or before the date that was
60 days after the Amendment.

 

2.                                      An Event of Default under
Section 7.01(m) of the Credit Agreement as a result of the failure of SIC to
make the Additional Sillerman Investment on or before the date that was 60 days
after the Amendment and Restatement Effective Date.

 

3.                                      A Default under Section 7.01(f) of the
Credit Agreement.

 

4.                                      An Event of Default under 7.01(d) as a
result of the Borrower’s failure to notify the Administrative Agent of all of
the Defaults and Events of Default set forth above.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

(Obligations)

 

1.                                      Revolving Loans ($30,000,000.00)

 

2.                                      Forbearance Fee ($1,000,000.00)

 

3.                                      Fee Advance ($500,000.00)

 

4.                                      Accrued and Unpaid Interest Thereon

 

--------------------------------------------------------------------------------